Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 13, 1986, which, inter alia, assessed Harold Wapnick for unemployment insurance contributions.
Since Harold Wapnick offered essentially nothing more than a self-serving statement that he had no employees, it was not unreasonable for the Unemployment Insurance Appeal Board to determine that, based on the evidence it had, Wapnick exercised sufficient direction and control over three other people performing services at his office as to establish their status as employees (see, Matter of Cohen [Blinder, Robinson & Co.—Roberts], 67 NY2d 683). Likewise, in the absence of the production of any records or reports by Wapnick, the Board properly concluded that the Commissioner of Labor was justified in issuing an estimated assessment based on the evidence he had (see, Labor Law § 571). Finally, under these circumstances, the Board’s determination that Wapnick’s actions were willful was proper (see, Labor Law § 570 [4]).
Decision affirmed, without costs. Kane, J. P., Weiss, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.